Citation Nr: 1440876	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-17 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for sinusitis.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to May 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2004 and May 2004, which continued a 10 percent rating assigned to sinusitis.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2009.  A transcript is of record.  The issue of entitlement to a rating in excess of 10 percent for sinusitis was remanded by the Board in February 2010 for additional development.  

In a June 2011 rating decision, the rating for sinusitis was increased to 30 percent effective June 20, 2003, the date on which the Veteran's claim for increased rating was received.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board readjudicated the claim in February 2012, styling the issue as entitlement to a rating in excess of 10 percent for sinusitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision on April 4, 2014.  In pertinent part, the Court determined that the Board had mischaracterized the issue on appeal as entitlement to a rating in excess of 10 percent for sinusitis.  The Court reversed the Board's February 2012 decision and remanded the claim for consideration of entitlement to an evaluation in excess of 30 percent.  

The issue of entitlement to a TDIU as a result of the Veteran's service-connected disabilities, to include the sinusitis currently being adjudicated by the Board, has been raised by the record.  See August 2014 Written Brief Presentation.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no lay or medical evidence to show that the Veteran's sinusitis even approaches the level of severity as to have required radical or repeated surgeries at any time during the appellate period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice concerning the claim for an increased rating for sinusitis by a letter dated in June 2003, and additional notice by letters dated March 2006 and April 2008.  The claim was readjudicated in supplemental statements of the case dated June 2008 and June 2011.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for entitlement to a rating in excess of 30 percent for sinusitis at this time. 

Increased Rating 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for chronic sinusitis with headaches was established pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, with a 10 percent evaluation effective June 1, 1984, the date following the Veteran's discharge from active duty service.  See June 1984 rating decision.  

The Veteran's claim for increased rating that is the subject of the current appeal was received on June 20, 2003.  In a November 2003 rating decision, the RO granted a separate rating for migraine headaches, effective June 20, 2003.  Adjudication of the recharacterized issue of entitlement to a rating in excess of 10 percent for sinusitis was deferred.  In a February 2004 rating decision, and again in a May 2004 rating decision after additional evidence was submitted by the Veteran, the RO continued the 10 percent rating assigned for sinusitis.  This appeal ensued.  The Board notes that the Veteran did not appeal the separate rating for migraine headaches and that that claim is not before it at this time.

As noted in the Introduction, the rating assigned for sinusitis was subsequently increased to 30 percent effective June 20, 2003, the date on which the Veteran's claim for increased rating was received.  See June 2011 rating decision.  The Board incorrectly adjudicated the claim in February 2012 as entitlement to a rating in excess of 10 percent for sinusitis.  Given the April 4, 2014, decision of the Court, which determined that the Board had mischaracterized the issue on appeal; reversed the Board's February 2012 decision; and remanded the claim for consideration of entitlement to an evaluation in excess of 30 percent, the Board will now correctly adjudicate the claim as entitlement to a rating in excess of 30 percent for sinusitis.  

The Veteran contends that he is entitled to an increased rating for sinusitis because his condition has worsened and he has had to increase his medications.  See e.g., VA Forms 21-4138 dated February 2004 and February 2005.  On a June 2006 VA Form 9, the Veteran reported that his chronic sinusitis symptomatology included severe headaches and discharge and crusting from his sinuses.  He testified in October 2009 that he still had severe headaches which were brought on by sinus problems, that his sinuses hurt all the time, that he still has to take sinus medication, to include a twice-a-day spray, and that he normally had sinus infections three times a year, but that year he was already on his third course of antibiotics.  The Veteran also testified that there were days his sinuses hurt so badly, the only relief he could get was by going to the bathroom and steaming it up, and that his pain was at a level 11 on a scale from one to 10.  

Diagnostic Code 6513 provides the criteria for chronic maxillary sinusitis, which is rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  There is only one rating in excess of the currently assigned 30 percent rating, namely a 50 percent evaluation that is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

There is a voluminous amount of medical treatment records associated with the Veteran's files.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  In that vein, the medical evidence of record associated with the Veteran's sinusitis consists entirely of VA treatment records.  The Board notes that VA has obtained private treatment records from a provider identified by the Veteran during the appellate period, but the treatment rendered was related to orthopedic, not sinus, complaints.  

There is no question that the Veteran has continued to receive VA treatment related to sinusitis; however, there is no evidence from the VA treatment records that the Veteran has undergone either radical or repeated surgeries as a result of his sinusitis.  In addition, while the Veteran has reported symptomatology associated with his sinusitis (which the Board finds he is competent to report), he has never alleged that he has had any sinus surgery at any time during the period under consideration in this appeal.  As noted above, the next highest rating for sinusitis available under the General Rating Formula for Sinusitis is a 50 percent rating, which, in addition to the symptoms of headaches, pain and tenderness of affected sinus, and discharge/crusting as described by the Veteran, requires either radical surgery or repeated surgeries.  In other words, the assignment of the next highest rating hinges entirely on the fact that a Veteran has undergone some type of surgery as related to the service-connected sinusitis.  The Board reiterates that there is no lay or medical evidence that the Veteran's sinusitis has required radical or repeated surgeries at any time during the appellate period.  In the absence of this evidence, the assignment of a rating in excess of 30 percent for sinusitis is not warranted.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected sinus disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned as of June 20, 2003, inadequate at any time during the period on appeal.  The Veteran's service-connected sinus disability is evaluated under the General Rating Formula for Sinusitis, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's sinus disability is manifested by subjective and objective evidence of headaches, sinus pain, discharge and crusting from his sinuses, and the need for increased medications, to include spray and courses of antibiotics to combat infection.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned as of June 20, 2003.  One rating in excess of 30 percent is provided for certain manifestations of a sinus disability, but neither the medical or lay evidence of record demonstrated that such manifestations were present in this case.  The criteria for the 30 percent disability rating assigned as of June 20, 2003, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

A rating in excess of 30 percent for sinusitis is denied.  


REMAND

The issue of entitlement to a TDIU was denied in a January 2008 rating decision on the basis that the Veteran did not meet the schedular criteria for a TDIU and that referral for extraschedular consideration (under 38 C.F.R. § 4.16(b)) was not warranted.  As noted in the Introduction, the issue of entitlement to a TDIU as a result of the Veteran's service-connected disabilities, to include the sinusitis that was adjudicated by the Board above, has again been raised by the record.  See August 2014 Written Brief Presentation.  

Regarding the claim for entitlement to a TDIU, the Veteran should be sent a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013), and an appropriate VA examination should be scheduled.  This is especially important given that the Veteran has not worked since approximately 1996 and has had combined ratings of 70 percent since June 20, 2003, of 80 percent since April 28, 2004, of 90 percent since May 24, 2004, and of 100 percent since June 16, 2008.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a notice letter to the Veteran and his representative that informs him of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in conjunction with the claim for entitlement to a TDIU.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (nephropathy, rated as 60 percent disabling; posttraumatic stress disorder with insomnia, rated as 50 percent disabling; sinusitis, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; left shoulder arthritis; rated as 20 percent disabling; hypertension; rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; and hemorrhoids, rated as noncompensable) render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


